DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-5, 7-12, 14 & 18-19 are allowed.
REASONS FOR ALLOWANCE
IN Claim 1 – (refer to Non-Final dated 09/20/21)
Kim (WO 2016/111461) discloses a wave power generation system comprising: 
a tension transmission member configured to transmit kinetic energy generated by a six-degrees-of-freedom motion of a movable object floating on waves; 
5a power conversion unit; and 
an equalizer connected to the tension transmission member and configured to maintain a tension of the tension transmission member, 10
Sidenmark (US201/40152015) discloses – 
a power conversion unit comprises
a fluid pressure generation unit that is connected to the tension transmission member and that is configured to generate a fluid pressure; 
a hydraulic driving unit connected to a power generation unit to generate power;
a first hydraulic circuit configured to allow a fluid to flow toward the fluid pressure generation unit;
a second hydraulic circuit configured to allow a fluid to flow toward the hydraulic driving unit;
a rectifier circuit disposed between the first hydraulic circuit and the second hydraulic circuit and configured to change a direction of the fluid.
wherein when the tension is applied by the tension transmission member, the fluid pressure generation unit in the power conversion unit allows a fluid to flow in a first direction by the tension;
wherein when the tension is not applied by the tension transmission member, the fluid pressure generation unit allows a fluid to flow in a second direction by the equalizer.
Kim nor Sidenmark discloses:
the second hydraulic circuit comprising a high-pressure accumulator and a low-pressure accumulator provided in front of and behind the hydraulic driving unit.
Sidenmark discloses the “second hydraulic circuit” (see d-iv above). However Sidenmark’s second hydraulic does not comprise ANY accumulator as recited in the present invention (See A above). 
Moreover, Kim nor Sidenmark does not any suggestions of using a high-pressure accumulator and a low-pressure accumulator in the second hydraulic circuit.
Therefore, with respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A wave power generation system comprising: 
a tension transmission member configured to transmit kinetic energy generated by a six-degrees-of-freedom motion of a movable object floating on waves; 
a power conversion unit; and 
an equalizer connected to the tension transmission member and configured to maintain a tension of the tension transmission member, 
wherein the power conversion unit comprises: 
a fluid pressure generation unit that is connected to the tension transmission member and that is configured to generate a fluid pressure; 
a hydraulic driving unit connected to a power generation unit to generate power, a first hydraulic circuit configured to allow a fluid to flow toward the fluid pressure generation unit; 
(d iv) a second hydraulic circuit configured to allow a fluid to flow toward the hydraulic driving unit, the second hydraulic circuit comprising a high-pressure accumulator and a low-pressure accumulator provided in front of and behind the hydraulic driving unit; and 
a rectifier circuit disposed between the first hydraulic circuit and the second 2Customer No.: 31561Application No.: 16/989,860Docket No.: 102821-US-753-PCThydraulic circuit and configured to change a direction of the fluid, 

wherein when the tension is not applied by the tension transmission member, the fluid pressure generation unit allows a fluid to flow in a second direction by the equalizer.
Similarly to Claim 1, regarding the “second hydraulic circuit” Kim nor Sidenmark discloses the second hydraulic circuit as recited. Therefore, with respect to Claim 14 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A wave power generation system comprising: 
a movable object that moves by waves while floating on the waves; 
a motion transmission unit comprising a plurality of tension transmission members that are connected to at least three portions of the movable object to enable a six degrees-of-freedom motion of the movable object and that are configured to transmit kinetic energy of the movable object in one direction; 
a converting body connected to the plurality of tension transmission members; 
an equalizer disposed on one side of the converting body; 
a power conversion unit disposed on another side of the converting body and configured to generate a fluid pressure; and 5Customer No.: 31561 Application No.: 16/989,860 Docket No.: 102821-US-753-PCT 
a power generation unit connected to the power conversion unit and configured to generate power, 
wherein the power conversion unit comprises: 
a fluid pressure generation unit connected to the tension transmission members and configured to generate a fluid pressure; 
a hydraulic driving unit connected to the power generation unit to generate power: a first hydraulic circuit configured to allow a fluid to flow toward the fluid pressure generation unit; 
(d iv) a second hydraulic circuit configured to allow a fluid to flow toward the hydraulic driving unit, the second hydraulic circuit comprising a high-pressure accumulator and a low-pressure accumulator provided in front of and behind the hydraulic driving unit; and a
rectifier circuit disposed between the first hydraulic circuit and the second hydraulic circuit and configured to change a direction of the fluid, 

wherein when the tension transmission members are not pulled, the power conversion unit allows a fluid to flow in a second direction by the energy stored in the equalizer so that power is generated in the power generation unit.
Similarly to Claim 1, regarding the “second hydraulic circuit” Kim nor Sidenmark discloses the second hydraulic circuit as recited. Therefore, with respect to Claim 19 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method of controlling a wave power generation system, the method comprising: 
allowing, by a power conversion unit, a fluid to flow in a first direction along a first hydraulic circuit when a tension is applied through a tension transmission member by a six degrees-of-freedom motion of a movable object floating on waves; 
storing energy in an equalizer; 
allowing, by a rectifier circuit of the power conversion unit, the fluid flowing in the first direction to flow toward a hydraulic driving unit along a second hydraulic circuit; 
(d iv) generating, by a power generation unit connected to the hydraulic driving unit, power when a fluid flows from a high-pressure accumulator of the second hydraulic circuit to a lower-pressure accumulator of the second hydraulic circuit: 
allowing, by the power conversion unit, a fluid to flow in a second direction [[by an]] along the first hydraulic circuit using the energy stored in the equalizer when the tension is not applied by the tension transmission member, the second direction being opposite to the first direction; 
changing, by the rectifier circuit, a direction of the fluid flowing in the second 7Customer No.: 31561Application No.: 16/989,860Docket No.: 102821-US-753-PCTdirection and allowing the fluid to flow toward the hydraulic driving unit in a same direction as the first direction along the second hydraulic circuit; and 
generating, by the power generation unit, power when a fluid flows from the high-pressure accumulator to a lower- pressure accumulator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/
Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832